Maresa Jenson (AK Bar No. 1805048)
Valerie Brown (AK Bar No. 9712099)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
mjenson@trustees.org
vbrown@trustees.org

David A. Bahr (OR Bar No. 90199)
(pro hac vice)
Bahr Law Offices, P.C.
1035 ½ Monroe Street
Eugene, OR 97402
Phone: (541) 556-6439
davebahr@mindspring.com

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 GWICH’IN STEERING COMMITTEE,
 ET AL.,                      Case No. 3:19-cv-208-HRH

                                  Plaintiffs,
                           v.

U.S. DEPARTMENT OF THE
INTERIOR, ET AL.,

                                Defendants.

  DECLARATION OF MARESA JENSON IN SUPPORT OF OPPOSITION TO
   DEFENDANTS’ MOTION TO TRANSFER AND TO EXTEND TIME TO
               ANSWER OR OTHERWISE RESPOND
                    (Local Civil Rule 7.1(a))

       I, Maresa Jenson, declare as follows:




         Case 3:19-cv-00208-HRH Document 18 Filed 09/21/19 Page 1 of 5
1. I am an attorney at Trustees for Alaska, a nonprofit public interest law firm. I am lead

   counsel in the above-captioned case. I have personal knowledge of the facts stated in

   this affidavit and, if called as a witness, I could and would competently testify to

   them.

2. I have provided legal support to Plaintiffs in this case since submitting the first

   requests under the Freedom of Information Act on December 21, 2018.

3. I certify, consistent with the requirements of Local Civil Rule 7.3(a), that I have made

   a good faith effort to resolve the issues raised in the above-captioned litigation with

   opposing counsel.

4. Since first filing the Freedom of Information Act (FOIA) requests at issue in this case,

   I have had frequent, repeated telephonic and written contact with people at each of the

   agencies in an attempt to obtain the requested documents in a timely way, without

   litigation.

5. Specifically, Bureau of Land Management has yet to move forward with the request

   concerning seismic activities on the Coastal Plain of the Arctic Refuge, directing

   Plaintiffs’ to view the releases to Defenders of Wildlife’s litigation in the agency’s

   online FOIA Reading Room. I have reiterated to Bureau of Land Management FOIA

   Officers though telephonic and email communications that material covered in this

   request is different than the material sought in Defenders of Wildlife’s District of

   Columbia litigation.



Gwich’in Steering Comm., et al., v. Dep’t of Interior, et al.
Case No. 3:19-cv-208-HRH                                                       Page 2 of 5

         Case 3:19-cv-00208-HRH Document 18 Filed 09/21/19 Page 2 of 5
6. I filed this case on Wednesday, July 31, 2019, and mailed a service copy and

   summons that same day to the Anchorage Office of the U.S. Attorney.

7. On Thursday, August 15, 2019, the certified mail postcard was returned, and I became

   aware that the summons envelope had the wrong employee title on it. The rules

   requires one employee on the address for hand delivered service, and a different

   employee for mail delivered service. Our envelope had been prepared for hand

   delivery, but sent via mail.

8. My paralegal called the U.S. Attorney’s office and learned that they would not waive

   the service error. A new, properly addressed summons was served the next day,

   August 16, 2019.

9. On August 27, 2019, I emailed U.S. Assistant Attorneys John Fonstad, Richard

   Pomeroy, Christine Dollarhide and legal assistant Katie Schurig (all individuals

   previously cc’d on the emails relating to summons and therefore possibly associated

   with this case) at the U.S. Attorney’s offices to see if the parties could agree to stay

   the case and negotiate a disclosure schedule before the answer was due.

10. On August 30, 2019 I received an email back that they would talk to their clients and

   inform me when they received a response. I received no further response.

11. On August 15, 2019, Katie Schurig, a legal assistant with the U.S. Attorney’s Office,

   sent an email to Trustees for Alaska indicating that the assigned attorney had directed




Gwich’in Steering Comm., et al., v. Dep’t of Interior, et al.
Case No. 3:19-cv-208-HRH                                                       Page 3 of 5

         Case 3:19-cv-00208-HRH Document 18 Filed 09/21/19 Page 3 of 5
    that “an Answer for this FOIA matter will be submitted to the court within the 30-day

    deadline.”1

12. On September 16, 2019, the day the answer was due, I received the Defendants’

    Motion to Transfer and to Extend Time to Answer or Otherwise Respond (Motion to

    Transfer), ECF No. 14, via the ECF filing system.

13. On September 18, 2019, I spoke telephonically with Assistant U.S. Attorney John

    Fonstad. I repeated the request that the parties work out a disclosure schedule in lieu

    of having a venue dispute. Counsel made it clear that he was unwilling to discuss

    settlement or any disclosure of documents until the venue motion is resolved. He also

    indicated he understood the Plaintiffs desire for speed and said he would not oppose a

    Motion to Expedite the Motion to Transfer.

14. I informed Mr. Fonstad that I intended to oppose his Motion to Transfer, unless he

    withdrew his motion and worked to set disclosure schedule on the outstanding

    Freedom of Information Act requests. Mr. Fonstad indicated that Defendants would

    not withdraw the motion but they would be willing to discuss the disclosure schedule

    after the Court decides the Defendants’ pending Motion to Transfer.




1
 Email from Katie Schurig, Legal Assistant, U.S. Attorney’s Office, to Jennie Frost,
Paralegal, Trustees for Alaska (Aug. 15, 2019).


Gwich’in Steering Comm., et al., v. Dep’t of Interior, et al.
Case No. 3:19-cv-208-HRH                                                       Page 4 of 5

         Case 3:19-cv-00208-HRH Document 18 Filed 09/21/19 Page 4 of 5
15. During the same call, Mr. Fonstad indicated he understood Plaintiffs desire for quick

   resolution and that the Defendants did not oppose the filing of a motion for expedited

   consideration of the Motion to Transfer.



   Pursuant to 28 U.S.C. § 1746, and under penalty of perjury, I declare that the

foregoing is true and correct to the best of my knowledge.



       Respectfully submitted September 21, 2019,



                                                   s/ Maresa Jenson
                                                  Maresa Jenson (AK Bar No. 1805048)
                                                  TRUSTEES FOR ALASKA




Gwich’in Steering Comm., et al., v. Dep’t of Interior, et al.
Case No. 3:19-cv-208-HRH                                                    Page 5 of 5

         Case 3:19-cv-00208-HRH Document 18 Filed 09/21/19 Page 5 of 5
